ELLISON, J.
Plaintiff brought this action by filing a petition containing two counts. The first was for lumber sold to defendant for the sum of $1,523.26, upon which there had been a payment, leaving a balance of $1,269.70. • The second was for paying the freight on such lumber and transporting three carloads *428of it from a railway station to defendant’s factory, wherein plaintiff claimed the snm of $118.27.
There was a trial at the March, 1906, term of court, at which plaintiff obtained a verdict for $681.98 on the first count and for $118.27 on the second count. Plaintiff, feeling that the verdict on the first count was for much less than he ought to have, filed a motion for new trial on that count. Defendant acquiesced in the verdict. The cause was continued on the motion for new trial to the August term following, when it was overruled, but afterwards, at same term, the order overruling it was set aside and it was sustained.
At the second trial and during the hearing of evidence the plaintiff filed what is termed a reply, in which he set up the verdict of the jury on the second count at the first trial. He further set up that the facts alleged in his second count were found to be true and that defendant was estopped to deny them and that they should stand as conclusively established by the verdict on that count, and that among those facts so concluded by the verdict were those that plaintiff had sold and delivered to defendant three carloads of lumber. At the conclusion of the evidence the court gave an instruction to the effect claimed by plaintiff in this reply, and the jury found a verdict for the plaintiff for the full amount of the first count.
The defendant thereupon filed a motion for new trial wherein, among other reasons, it was claimed that error was committed in admitting in evidence the petition, the instructions and the verdict on the second count, and in giving the instruction declaring the verdict on the first trial was conclusive; and that the verdict was against the weight of the evidence. This motion was sustained, but no special reason was assigned or asked for by the parties. Plaintiff thereupon appealed to this court from such order granting the new trial.
*429The trial court’s conclusion that error was committed in holding that the verdict on the second count estopped the defendant, or was res adjudioata, on any matters arising on the second trial of the first count, was a correct conclusion. When there is more than one count in a petition, the granting of a new trial as to one or more of the counts does not have the effect to disturb the verdict as to the counts of which no proper complaint has been made. The new trial will only be of the counts on which a new trial was granted. [Cramer v. Barmon, 193 Mo. 327; Russell v. Railway, 154 Mo. 428; Wollman v. Loewen, 108 Mo. App. 581.] When, therefore, in this case, the court granted a new trial as to the first count, the verdict for plaintiff on the second count was not disturbed; but, as there can be but one final judgment in a case, proceedings on the second count stopped at the verdict and remained suspended or in abeyance, until a final judgment.
When the trial court continued the motion for new trial, it took with it the case as it stood at the day of the continuance; and while the time within which either party could have filed a motion for new trial passed by, yet the verdict was at the disposal of the court and for good cause the court might have arrested the judgment or granted a new trial on its own motion. It is therefore clear that a verdict only cannot be- set up as an estoppel by way of res adjudioata. And so it seems to be uniformly ruled. [Estate of Holbert, 57 Cal. 257; Hawks v. Truesdale, 99 Mass. 557; Dougherty v. Coal Co., 202 Pa. St, 635; Child v. Morgan, 51 Minn. 116; Carstarphen v. Holt, 96 Ga. 703; 2 Black on Judgments, sec. 506; 1 Herman on Estoppel and Res Adjudicala, 469.] Matters in litigation between parties do not become adjudicated until the judgment is rendered. Proceedings are not a finality in a cause in court, until the final judgment of the court has been *430pronounced, and it is such judgment which concludes the parties thereto.
It seems that when the verdict was returned at the first trial the clerk immediately wrote the judgment in the record for the plaintiff on both counts, and notwithstanding a motion for new trial which was made as to the first count within four days, Avas continued to the following term and then sustained, the. plaintiff contends that he had a judgment on the verdict. We do not think so. The face of the record discloses that the case was not closed and that the cause was continued, to the end that final judgment might be rendered at some subsequent time, when it had been fully determined. While judgments prematurely rendered may become binding in certain contingencies, yet in this case the judgment entered was, in form, a judgment as an entirety, which included the sum found on the first count. And as to that it is conceded to be of no force. We do not understand how a judgment thus improperly entered and thus rendered of no effect by the motion for new trial and continuance, can be said to be an effective judgment so as to estop- a party to the cause before the final adjudication.
We think it clear that the trial court properly granted the new trial and hence affirm the judgment.
All concur.